Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Pub. No.: US 2012/0158319 to Hunter discloses a method for performing a resonance inspection of a part, comprising (para [0002]. The present invention generally relates to the field of testing parts and, more particularly, to the field of resonance inspection of parts.), performing a resonance inspection of the part, the resonance inspection (para [0006]- A first aspect of the present invention is embodied by a method of evaluating in-service parts by resonance inspection) comprising exciting the part at a plurality of input frequencies and obtaining a frequency response of the part at each of the plurality of input frequencies (para [0006]- A resonance inspection includes exciting a given part at a plurality of input frequencies and obtaining a frequency response of the part); comparing the frequency response of the part to a resonance standard (para [0006]- The frequency response from the resonance inspection of the first in-service part is compared with what may be characterized as a "resonance standard."), and characterizing the part as acceptable or unacceptable based on the comparing (para [0022]- Such a "sort functionality" may be directed to providing the resonance inspection tool or system with the ability to determine whether an in-service part should be accepted or rejected after a resonance inspection has been conducted using the resonance inspection tool or system (along with the normal and/or abnormal standards)). Hunter fails to disclose or suggest obtaining a witness coupon that is manufactured concurrently with a part to be tested, wherein the witness coupon and the part comprises a material from which the witness coupon and the part are both manufactured; testing the witness coupon to determine a property of the material, 
 In addition, Hunter discloses a method for generating a resonance standard for evaluation of at least one part using a resonance inspection of the at least one part (para [0009]- The resonance standard, against which the frequency response from the resonance inspection of the first in-service part is compared, may be of any appropriate type and/or defined in any appropriate manner... Another embodiment has this resonance standard being in the form of a mathematical model (e.g., resonance inspection results generated from software based upon projections/predictions as to how a part should normally change over time when in use or service)), comprising (para [0002]- The present invention generally relates to the field of testing parts and, more particularly, to the field of resonance inspection of parts.; para [0006]- The frequency response from the resonance inspection of the first in-service part is compared with what may be characterized as a "resonance standard.").
Pub. No.2016/0184893 to Sigma, drawn to material qualification, discloses, obtaining a witness coupon that is manufactured concurrently with a part to be tested (para [0046]- For every layer that is put down, the witness coupon 404 also has a layer of material put down concurrent to the layer being processed in the distinct build regions 403), wherein the witness coupon and the part comprises a material from which the witness coupon and the part are both manufactured (para [0046]- For every layer that is put down, the witness coupon 404 also has a layer of material put down concurrent to the layer being processed in the distinct build regions 403); testing the witness coupon to determine a property of the material (para [0046]- As illustrated in FIG. 4A, a witness 
Sigma, drawn to material qualification, discloses, receiving at least one property of a material from which the part is manufactured (para [0046]- As illustrated in FIG. 4A, a witness coupon 404 is provided. Witness coupon 404 is a standardized volume element that will be called a witness coupon, which allows the sampling of every production build and which represents a small and manageable but still representative amount of material which could be destructively tested for metallurgical integrity, physical properties, and mechanical properties), and wherein the property of the material is determined from testing a witness coupon (para [0046]- ...which allows the sampling of every production build and which represents a small and manageable but still representative amount of material which could be destructively tested for metallurgical integrity, physical properties, and mechanical properties) manufactured concurrently with the part (para [0046]- For every layer that is put down, the witness coupon 404 also has a layer of material put down concurrent to the layer being processed in the distinct build regions 403
US Patent 5,495,763 to Rhodes, drawn to resonant measurement of objects, discloses, performing a finite element analysis (Col 3, In 31-34- In addition, computational procedures, such as finite-element analysis can be applied to objects that 
US Patent 10,718,723 discloses various embodiments relating to resonance inspections and in-service parts are disclosed. One protocol (150) includes conducting a resonance inspection of an in-service part (152). The frequency response of the in-service part may be compared with a resonance standard (154) for purposes of determining whether or not the in-service part is changing abnormally (156). An in-service part that is identified as changing abnormally may be characterized as being "rejected" (160). An in-service part that is no identified as changing abnormally may be characterized as being "accepted" (158).
US Patent 9,927,403 to Jauriqui discloses a resonance inspection tool is disclosed that may be configured to assign a part to a first classification (accepted part) or a second classification (rejected part) using a cluster combination array. Such a cluster combination array may be defined from a first cluster array having a plurality of first clusters (each being of the first classification), and from a second cluster array having a plurality of second clusters (each being of the second classification). One cluster combination array presents all possible combinations of the same first cluster from the first cluster array and each second cluster from the second cluster array, where each such cluster combination includes a corresponding sort. 
None of the above references discloses a method for performing a resonance inspection of a part comprising “obtaining a witness coupon that is manufactured concurrently with a part to be tested, wherein the witness coupon and the part comprises a material from which the witness coupon and the part are both manufactured; testing the witness coupon to determine a property of the material, wherein the resonance standard is at least in part based on the property of the material as determined by the testing of the witness coupon” and “wherein the resonance standard is at least in part based on the property of the material as determined by the testing of the witness coupon” as recited in claim 1 and “modeling a part to be tested using a nominal specification for the part, wherein the modeling generates a computer generated three-dimensional digital model of the part based on the nominal specification, wherein the property of the material is input to the digital model performing a finite element analysis on the digital model based on the property to generate a model resonance response of the part as manufactured from the digital model; and generating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861